In an action, inter alia, to recover damages for the alleged improper demolition of the plaintiff’s building, defendant appeals from an order of the Supreme Court, Kings County (Aronin, J.), dated November 6, 1980, which granted the plaintiff’s motion for leave to file a late notice of claim “nunc pro tunc.” Order reversed, on the law, without costs or disbursements, and motion denied. Special Term was without jurisdiction to grant the plaintiff’s application after the expiration of the applicable Statute of Limitations (see General Municipal Law, § 50-e, subd 5; § 50-i, subd 1; Cohen v Pearl Riv. Union Free School Dist., 51 NY2d 256, 262-263; Fraccola v City of Utica, 77 AD2d 161; Moran v City of Albany, 73 AD2d 1010). Damiani, J.P., Gulotta, Margett and Bracken, JJ., concur.